Citation Nr: 1446071	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-33 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a herniated nucleus pulposus at C3-4.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a herniated nucleus pulposus at C3-4.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in July 2013.  A copy of the hearing transcript has been associated with the claims file.  In correspondence received September 2014, the Veteran revoked his power of attorney from the private counsel who represented him at his hearing.  38 C.F.R. § 14.631(f)(1).  Therefore, he is proceeding pro se.

A portion of the Veteran's records are contained in the Virtual VA system and Veterans Benefits Management System (VBMS).  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his July 2013 hearing, the Veteran testified that he sought treatment for his neck at two VA medical centers (VAMCs) between 1971 and 1987, at the Hampton VAMC in Virginia and the Durham VAMC in North Carolina.  See Hearing Transcript at 7, 12.  Attempts to verify and obtain these records must be made before adjudicating the Veteran's claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Hampton VAMC in Virginia and the Durham VAMC in North Carolina for the period from 1971 through 1987 and associate them with the claims file.  All efforts to obtain these, as well as any negative responses to the request, should be documented in the claims file.  If the records cannot be obtained, notify the Veteran.

2.  Then readjudicate this claim for service connection for a herniated nucleus pulposus at C3-4 in light of this and all other additional evidence, including any additional development that may be warranted.  If this claim continues to be denied, send the Veteran another supplemental statement of the case and give him time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



